United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3415
                         ___________________________

                                      Eric Wong

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 Minnesota Department of Human Services; Emily Johnson Piper, in her capacity
  as Commissioner of the Minnesota Department of Human Services; Hennepin
 County Human Services and Public Health Department; Rex A. Holzemer, in his
capacity as Director of the Hennepin County Human Services and Public Health Department

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 21, 2015
                               Filed: April 19, 2016


                                    ____________

Before WOLLMAN, BEAM, and GRUENDER, Circuit Judges.
                          ____________

GRUENDER, Circuit Judge.
       After the Minnesota Department of Human Services denied Eric Wong “shelter
needy” benefits and stated that it would revoke other benefits that Wong had been
receiving, Wong filed suit in federal court. Wong sought review of the state agency’s
decision. In addition, he raised claims under 42 U.S.C. § 1983 and alleged violations
of the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”).
The district court dismissed Wong’s suit. Wong now appeals. We affirm in part,
vacate in part, and remand for further consideration.

                                          I.

       Eric Wong suffers from Ehlers-Danlos Syndrome, a rare genetic condition
typified by joint instability and chronic musculoskeletal pain.1 This condition causes
frequent partial dislocation of Wong’s shoulders, elbows, hips, knees, and other
joints. Wong uses a wheelchair when traveling, and his disease can cause him to faint
while performing tasks that require him to stand upright. As a result of these and
other symptoms, Wong is highly susceptible to injury and pain from simple life
activities.

      Wong began receiving income from the Social Security Administration on the
basis of his disability in 2011. Shortly thereafter, he applied for Minnesota
Supplemental Aid (“MSA”). The supplemental aid programs offered by the state
include stipends for medically prescribed diets, necessary home repairs, certain
services, and housing costs. The Minnesota Department of Human Services
supervises administration of these programs by county agencies. Minn. Stat.
§§ 256D.53, 256D.395, subdiv. 2. The Hennepin County Human Services and Public
Health Department (“HCHS”), the agency responsible for administering the program


      1
        Because this case comes to us on appeal in part from a dismissal for failure to
state a claim, we take as true the factual allegations in Wong’s complaint. See
Bissonette v. Haig, 776 F.2d 1384, 1386 (8th Cir. 1985), aff’d, 485 U.S. 264 (1988).

                                         -2-
in Wong’s county, initially denied Wong benefits but later approved some
supplemental aid. Wong continued to petition for additional funds, including “shelter
needy” benefits, an allowance designed for individuals whose monthly shelter costs
exceed 40 percent of gross income. See Minn. Stat. § 256D.44, subdiv. 5(f)(3).
HCHS refused his requests. After several months, HCHS informed Wong that it had
closed his case because his expected net income from social security exceeded the
MSA eligibility limit. Wong filed an administrative appeal, arguing that HCHS used
an erroneous estimate of his income from social security to calculate his net income.
He also claimed that the state improperly continued to deny him “shelter needy”
benefits. The parties resolved all issues except for Wong’s eligibility for “shelter
needy” benefits prior to his hearing before the human services judge.

       At the hearing, HCHS argued that Wong was ineligible for “shelter needy”
benefits because he had not undergone the statutorily prescribed Personal Care
Assistance (“PCA”) assessment, an in-person evaluation conducted by a county
public health nurse or a certified assessor for the purpose of determining a person’s
eligibility for home and community-based services. See Minn. Stat.§ 256B.0659,
subdivs. 3a, 4. Wong, in turn, contended that he was eligible despite not having the
PCA assessment because the assessment would be too dangerous in light of his
medical condition. Ultimately, the human services judge determined that HCHS was
correct to deny Wong benefits because the assessment was mandatory under
Minnesota law. In response to Wong’s safety concerns, the judge concluded that
Wong could undergo the assessment with reasonable accommodations. The human
services judge thus recommended that the Commissioner of the Minnesota
Department of Human Services affirm HCHS’s decision to refuse Wong “shelter
needy” benefits unless and until he received an assessment. The Commissioner
adopted this decision on October 30, 2013.

     Wong served the defendants his notice of appeal on November 27, 2013. On
December 9, he filed suit in federal district court, requesting review of the

                                         -3-
Commissioner’s order, asserting claims under 42 U.S.C. § 1983, and alleging
violations of the ADA and the RA. In his appeal from the Commissioner’s decision,
Wong contended that he qualified for “shelter needy” benefits under Minnesota law
and that HCHS improperly continued to deny aid based on the Commissioner’s
erroneous conclusion that his failure to undergo the allegedly unsafe assessment
rendered him ineligible. Wong also argued that HCHS and DHS violated the ADA
and RA by unlawfully excluding him from Minnesota’s benefit program as a result
of his inability to complete a PCA assessment. Under § 1983, Wong alleged that the
defendants denied him the procedural due process right to notice and a meaningful
opportunity to be heard. Finally, Wong asserted that the agencies denied him equal
protection under the law. The district court dismissed the complaint with prejudice,
holding that (1) the court lacked jurisdiction to review directly the appeal from the
Commissioner’s order, (2) Wong’s appeal from the Commissioner’s decision was
untimely, (3) Wong was precluded from bringing his claims under the ADA and RA
because the human services judge considered the same set of facts in approving the
denial of benefits, and (4) Wong failed to state a due process or equal protection
claim. Wong now appeals.

                                           II.

       We review de novo the grant of a motion to dismiss based on lack of
jurisdiction. Deuser v. Vecera, 139 F.3d 1190, 1191 (8th Cir. 1998). The same
standard applies to dismissals under Federal Rule of Civil Procedure 12(b)(6) based
on a plaintiff’s failure to state a claim. Harris v. St. Louis Police Dep’t, 164 F.3d
1085, 1086 (8th Cir. 1998). In reviewing an appeal from a grant of a motion to
dismiss under Rule 12(b)(6), “we construe the complaint in the light most favorable
to the nonmoving party.” Ritchie v. St. Louis Jewish Light, 630 F.3d 713, 715-16 (8th
Cir. 2011) (quoting Carton v. Gen. Motors Acceptance Corp., 611 F.3d 451, 454 (8th
Cir. 2010). “To survive a motion to dismiss, the factual allegations in a complaint,
assumed true, must suffice to state a claim to relief that is plausible on its face.” Id.

                                          -4-
at 716 (quoting Northstar Indus., Inc. v. Merrill Lynch & Co., 576 F.3d 827, 832 (8th
Cir. 2009). “We assess plausibility considering only the materials that are necessarily
embraced by the pleadings and exhibits attached to the complaint, and draw[ing] on
[our own] judicial experience and common sense.” Whitney v. Guys, Inc., 700 F.3d
1118, 1128 (8th Cir. 2012) (alterations in original) (internal citations omitted).

                                          A.

        We begin with the court’s decision dismissing for lack of jurisdiction Wong’s
appeal from the Commissioner’s order. When a federal district court has original
jurisdiction over a civil action, the court may exercise supplemental jurisdiction over
all state-law “claims that are so related to claims in the action within such original
jurisdiction that they form part of the same case or controversy under Article III of
the United States Constitution.” 28 U.S.C. § 1367(a). Here, the district court
determined that the appeal from the Commissioner’s decision arose from the “same
set of facts” as Wong’s ADA and RA claims. Nevertheless, the court concluded that
it lacked jurisdiction over the appeal from the Commissioner’s order for several
reasons. We address each reason in turn, and we conclude that the court erred by
finding that it was barred from exercising supplemental jurisdiction over Wong’s
state-law claim.

       First, we reject the court’s conclusion that Wong’s appeal from the
Commissioner’s decision was untimely because Wong did not file notice and proof
of service with the court until December 9, 2013, more than thirty days after the
Commissioner issued the order. This conclusion ignores the text of the relevant filing
statute—a statute that the parties agree governs the timeliness of Wong’s appeal, even
to a federal district court. Minnesota law states that an aggrieved party may appeal
from a Commissioner’s order:




                                         -5-
       by serving a written copy of a notice of appeal upon the commissioner
       and any adverse party of record within 30 days after the date the
       commissioner issued the order, the amended order, or order affirming
       the original order, and by filing the original notice and proof of service
       with the court administrator of the district court.
Minn. Stat. § 256.045, subdiv. 7. Importantly, a straightforward reading of the text
shows that the thirty-day period modifies only the service requirement presented in
the first half of the statute. Filing notice and proof of service in a court is a separate
requirement for which the statute provides no comparable time limitation. Had the
legislature wished to phrase the statute so that the requirement applied to both service
and filing, it could have written the statute in a manner that indicated the limit
encompassed both actions. See Minnesota v. Struzyk, 869 N.W.2d 280, 288 (Minn.
2015) (adopting the plain meaning of the text of a statute and noting that the
legislature could have constructed the statute differently if it had intended a different
meaning).

        Although we think the statute’s meaning is plain, to the extent there is any
ambiguity in the statute’s meaning, we find instructive the last-antecedent canon of
construction suggesting that a limiting clause or phrase “should ordinarily be read as
modifying only the noun or phrase that it immediately follows.” Barnhart v. Thomas,
540 U.S. 20, 26 (2003); Larson v. Minnesota, 790 N.W.2d 700, 705 (Minn. 2010).
Here, the thirty-day limit follows the requirement of service. The canon thus suggests
that it modifies only that action. We disagree with the dissent’s view that this statute
is better interpreted using the series-qualifier canon. First, the series-qualifier canon
generally applies when a modifier precedes or follows a list, not when the modifier
appears in the middle. See, e.g., Porto Rico Ry., Light & Power Co. v. Mor, 253 U.S.
345, 348 (1920); In re Estate of Pawlik, 845 N.W.2d 249, 252 (Minn. Ct. App. 2014)
(noting that a prepositive or postpostive modifier of a series may apply to all of the
items in that series) (citing Antonin Scalia & Bryan A. Garner, Reading Law: The
Interpretation of Legal Texts 147 (2012)). Second, even if the series-qualifier canon



                                           -6-
is relevant, the Supreme Court has applied this canon to rebut the last-antecedent rule
only when “there [wa]s no reason consistent with any discernible purpose of the
statute to apply” the limiting phrase to the last antecedent alone. United States v.
Bass, 404 U.S. 336, 341 (1971).

        Here, however, we do discern a reason to apply the thirty-day limit to service
alone. Applying this limit to service is consistent with a deeply-rooted principle in
Minnesota that civil actions generally commence “when the summons is served upon
th[e] defendant” and not upon any filing made in court. Minn. R. Civ. P. 3.01. Under
Minnesota’s Rules of Civil Procedure, mere service on the defendant commences the
suit for statute of limitations purposes, regardless of whether any filing has been
made. Enervations, Inc. v. Minn. Mining & Mfg. Co., 380 F.3d 1066, 1068 (8th Cir.
2004) (applying Minnesota law); 1 David F. Herr & Roger S. Haydock, Minnesota
Practice Series: Civil Rules Annotated § 3.3 (5th ed. 2009). This somewhat
anomalous “hip-pocket” regime is traceable to Minnesota’s days as a territory, and
it has been praised for allowing parties to “circumvent court filing fees altogether and
consume precisely zero judicial resources.” Joe Muchlinski, Constraining
Minnesota’s Hip-Pocket Regime: Too Much or Not Enough? (or Both?) (or
Neither?), 41 Wm. Mitchell L. Rev. 1556, 1560 (2015). Further, the Minnesota
Supreme Court has stated that “the ordinary rules of civil procedure apply [to a claim]
unless clearly inconsistent with the statute.” Meeker v. IDS Prop. Cas. Ins. Co., 862
N.W.2d 43, 46-47 (Minn. 2015) (alteration in original). Thus, because Minnesota
generally considers suits to commence upon service alone and because Wong’s
appeal commences a new civil action, we have no trouble concluding that
section 256.045 made service the relevant event for the thirty-day window. And the
parties do not dispute that Wong served the defendants with a notice of appeal within
thirty days of the Commissioner’s order.




                                          -7-
        The Minnesota Supreme Court considered a statute similar to section 256.045,
subdivision 7 in Kearns v. Julette Originals Dress Co., 126 N.W.2d 266 (Minn.
1964). There, the parties disputed whether a thirty-day period for appeal applied to
both service and filing or to service alone. Id. at 267. The Court, in considering the
issue, described the original version of the relevant statute, a statute structured very
much like the one before us now: “The appealing parties shall also serve a copy of
such written notice of appeal upon all adverse parties within the time limited for
appeal, and file the original thereof with the Industrial Commission.” Id. at 267 n.6.
That language prompted the Minnesota Industrial Commission to conclude that only
service had to occur within the statutory time to appeal. Id. at 267. For reasons not
relevant here, the Minnesota Supreme Court disposed of a party’s effort to secure
review of that decision. Id. at 267 n.5. The Court took up an appeal only after the
legislature passed a new version of the statute. The new version read: “Within the
30-day period for taking an appeal, the appellant shall: (1) Serve a copy of the notice
of appeal on each adverse party; and (2) File the original notice, with proof of service
. . . with the commission.” Id. at 267 (quoting Minn. Stat. § 176.421). The Court
distinguished the Industrial Commission’s interpretation of the prior version and
noted that the new language was “clear and explicit” in applying the time limit to both
service and filing. Id. at 268. In light of the new language, the Court held that it was
“constrained” to apply the time limit to both actions. Id. at 269. Notably, the Court
reached this decision only after reaffirming the general rule that Minnesota courts “in
construing a statute granting a right of appeal . . . should seek to avoid forfeiture of
the right.” Id.

       Since Kearns, no Minnesota courts have considered squarely whether the
thirty-day limit applies to both service and filing under section 256.045, subdivision
7. However, we take some guidance from Reynolds v. Minnesota Department of
Human Services, 737 N.W.2d 367 (Minn. Ct. App. 2007), one of the few published
decisions considering a timeliness-of-appeal challenge under the statute. In Reynolds,



                                          -8-
the Minnesota Court of Appeals noted that both service and filing occurred on the
same allegedly untimely day. Id. at 369. Notwithstanding this fact, the court stated
that failure to commence an appeal within the prescribed time limits would be
problematic. Id. at 369. The court then dedicated its timeliness-of-appeal analysis
to the question whether the notice of appeal was served upon the defendant within the
relevant thirty-day window. Id. at 369-72.
       The dissent makes several persuasive arguments regarding problems generally
associated with hip-pocket regimes that leave open the time for making initial filings
in court, but these arguments do not allow us to ignore the plain meaning of the
statute that accords with Minnesota’s general practice. As a federal court reviewing
such questions, “our role is to interpret state law, not to fashion it.” See Williamson
v. Hartford Life & Acc. Ins. Co., 716 F.3d 1151, 1154 (8th Cir. 2013). And, as
highlighted above, the Minnesota Supreme Court has cautioned that courts reviewing
these statutes “should seek to avoid forfeiture of the right” to appeal. Kearns, 126
N.W.2d at 269. We also disagree with the dissent’s concerns about applying the
thirty-day limit only to service. As a practical matter, a plaintiff has little incentive
to delay filing an appeal from the allegedly erroneous decision of the Commissioner.
In addition, courts have at their disposal other equitable means of dismissing suits for
unreasonable and unexcused delay. See, e.g., Whitfield v. Anheuser-Busch, Inc., 820
F.2d 243, 244-45 (8th Cir. 1987) (discussing laches); accord Morales v. Bezy, 499
F.3d 668, 671 (7th Cir. 2007) (discussing laches as barring an appeal).2 In sum,
because Wong served the defendants with a notice of appeal on November 27, less


      2
        We note that Minnesota courts and federal courts exercising supplemental
jurisdiction may have at their disposal at least one other means for placing an outside
limit on the time to file in court. Minnesota courts generally draw upon the state’s
Rules of Civil Procedure to fill gaps left by the state legislature in drafting a statute.
See Meeker, 862 N.W.2d at 46-47. Thus, Minnesota courts could invoke Rule 5.04’s
requirement that a suit be filed with the court within one year of timely
commencement by service. Minn. R. Civ. P. 5.04(a).


                                           -9-
than thirty days after the Commissioner’s October 30 decision, and because no undue
delay accompanied Wong’s initial filing with the district court, we conclude that his
appeal was timely. We thus hold that the district court erred by dismissing Wong’s
appeal on this basis.

       We also reject the Department of Human Services’s argument that the district
court lacked authority to exercise jurisdiction because the Rooker-Feldman doctrine
barred review of the state agency decision. See D.C. Ct. App. v. Feldman, 460 U.S.
462, 476 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413, 416 (1923). As the Court
explained in Verizon Maryland, Inc. v. Public Service Commission of Maryland:

      The Rooker-Feldman doctrine merely recognizes that 28 U.S.C. § 1331
      is a grant of original jurisdiction, and does not authorize district courts
      to exercise appellate jurisdiction over state-court judgments, which
      Congress has reserved to this Court, see § 1257(a). The doctrine has no
      application to judicial review of executive action, including
      determinations made by a state administrative agency.

535 U.S. 635, 644 n.3 (2002) (emphasis added). Accordingly, the doctrine does not
apply.

       Finally, we disagree with the district court’s conclusion that section 256.045
of the Minnesota statutes prevented the court from exercising supplemental
jurisdiction over the appeal from a state agency’s decision. In relevant part, this
statute reads: “[A]ny party who is aggrieved by an order of the commissioner of
human services . . . may appeal the order to the district court of the county responsible
for furnishing assistance . . . .” Minn. Stat. § 256.045, subdiv. 7. Another provision
of the same section notes that the order of the Commissioner is “conclusive upon the
parties unless appeal is taken in the manner provided in subdivision 7.” Id. subdiv.
5.



                                          -10-
       The district court relied on this language to hold that it lacked jurisdiction.
This decision was tantamount to a holding that the federal court lacked the power to
exercise jurisdiction because the state statute required the aggrieved party to seek
review only in state court. For the reasons discussed below, we conclude that such
an interpretation runs afoul of the well-established notion that “a state statute cannot
proscribe or limit federal jurisdiction” in that manner. Swan v. Monette’s Estate, 400
F.2d 274, 276 (8th Cir. 1968) (per curiam) (Lay, J., concurring). This statement
reflects the long-established principle that a state right “cannot be withdrawn from
the cognizance of [a] Federal court by any provision of State legislation that it shall
only be enforced in a State court.” Ry. Co. v. Whitton’s Adm’r, 80 U.S. (13 Wall.)
270, 286 (1871). “Whenever a general rule as to property or personal rights, or
injuries to either, is established by State legislation, its enforcement by a Federal
court in a case between proper parties is a matter of course, and the jurisdiction of the
court, in such case, is not subject to State limitation.” Id.

       A federal court’s authority to exercise jurisdiction is defined by the sources of
the court’s power, the Constitution and federal statutory grants of jurisdiction, not the
acts of state legislatures. See Duchek v. Jacobi, 646 F.2d 415, 419 (9th Cir. 1981).
Under 28 U.S.C. § 1367(a), a federal court has supplemental jurisdiction “over all
other claims that are so related to claims in the action within such original jurisdiction
that they form part of the same case or controversy under Article III of the United
States Constitution.” A federal court may decline to exercise this authority under four
circumstances enumerated in the statute: (1) if the state “claim raises a novel or
complex issue of [s]tate law,” (2) if the state “claim substantially predominates over
the claim or claims over which the district court has original jurisdiction,” (3) if “the
district court has dismissed all claims over which it has original jurisdiction,” or (4) if




                                           -11-
“other compelling reasons for declining jurisdiction” exist.3 28 U.S.C. § 1367(c). In
addition, a federal court should abstain from deciding state-law claims if the
abstention doctrines articulated by the Supreme Court apply. Int’l Coll. of Surgeons,
522 U.S. at 174. However, in the absence of these circumstances, federal law affords
a federal court the power to exercise supplemental jurisdiction over a state-law claim
if it “derive[s] from a common nucleus of operative fact” as a claim otherwise within
the court’s jurisdiction. Id. at 165 (alteration in original) (quoting United Mine
Workers v. Gibbs, 383 U.S. 715, 725 (1966)). Such federal jurisdiction “generally
encompasses judicial review of state administrative decisions.” Id. at 169. Indeed,
the Supreme Court has explained: “There is nothing in the text of § 1367(a) that
indicates an exception to supplemental jurisdiction for claims that require on-the-
record review of a state or local administrative determination.” Id.

       In the face of this well-established principle permitting federal review,
Minnesota’s statute outlines only a state-court mechanism for appeal; it does not
contemplate federal review, much less the effect of such review on the finality of the
Commissioner’s decision. Based on this omission, the district court determined that
the statute precluded the exercise of federal jurisdiction. We disagree.

       We are not the first court to confront a state statute that contemplates only
state-court review of administrative action. The Third Circuit confronted a similar
issue in Hindes v. F.D.I.C. and concluded that a state statute providing for review of
a given controversy only in state court could not be read to undermine a federal
court’s authority to entertain the dispute. 137 F.3d 148, 168 n.15 (3d Cir. 1998). The
Ninth Circuit reached the same conclusion in BNSF Railway Co. v. O’Dea, 572 F.3d
3
       The “other compelling reasons” include judicial economy, convenience,
fairness, and comity. City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 172-73
(1997).


                                        -12-
785 (9th Cir. 2009). There, the court found that a federal court had jurisdiction
notwithstanding a Montana statute’s command that a petition for review “must be
filed in the [state] district court for the county.” Id. at 788 (alteration in original)
(emphasis added) (quoting Mont. Code. Ann. § 2-4-702(2)(a)). In a third example,
the Fifth Circuit in Bradberry v. Jefferson County analyzed the critical question posed
before the district court: “[D]oes a [state] statute that identifies which state court is
to hear a certain case prevent a federal district court . . . from exercising supplemental
jurisdiction over the claim?” 732 F.3d 540, 554 (5th Cir. 2013). The Fifth Circuit
answered no, holding that “[w]hatever [the state statute] means for state court
lawsuits, it is no barrier to the exercise of supplemental jurisdiction in federal court.”
Id. at 554-55.

       We adopt a similar view here in interpreting section 256.045, subdivision 7.
Under this view, subdivision 7 lays out one permissible route through which an
aggrieved party may appeal from the Commissioner’s order and thus prevent it from
becoming final, but it does not strip the federal court of its authority to hear the same
appeal through the exercise of supplemental jurisdiction. This view ensures that the
statute does not pose a barrier to the federal court’s authority to exercise jurisdiction
pursuant to the Supreme Court’s decision in International College of Surgeons. Cf.
BNSF Ry. Co., 572 F.3d at 789 (noting that nothing in a state statute led the court to
believe “that the state even contemplated, intended, or attempted to affect federal
jurisdiction” and that the statute “could not have succeeded if it had”).

      Because the district court improperly concluded that it lacked jurisdiction
based solely on the state statute, the district court failed to grapple with whether it
should exercise supplemental jurisdiction under 28 U.S.C. § 1367 or whether any




                                          -13-
abstention doctrine applied.4 We recognize that the court very well could have
declined to exercise supplemental jurisdiction. But for present purposes, this fact is
of no moment. International College of Surgeons dictates that the court may reach
this decision only after considering the four factors enumerated in the federal
supplemental-jurisdiction statute or after determining that one of the abstention
doctrines applies. 522 U.S. at 174; accord McLaurin v. Prater, 30 F.3d 982, 985 (8th
Cir. 1994). And here, as discussed, the court instead determined that it could not
exercise jurisdiction based only on the mistaken belief that the state law precluded
any exercise of federal jurisdiction. In light of this error, Wong’s timely appeal to a
court of competent jurisdiction, and the district court’s statement that the state-law
claim arose from the “same set of facts” as Wong’s RA and ADA claims, we vacate
the decision dismissing the supplemental state-law claim and remand for further
consideration. See Int’l Ass’n of Firefighters of St. Louis v. City of Ferguson, 283
F.3d 969, 976 (8th Cir. 2002) (vacating and remanding for the district court to
consider the § 1367 factors in the first instance).

                                          B.

      We next turn to the district court’s dismissal of Wong’s claims under the ADA
and RA. The district court did not address the merits of these claims, but rather
determined that the claims were precluded because the human services judge had
considered the same set of facts and determined that the ADA and RA did not negate
the PCA assessment requirement for “shelter needy” allowances. We review the
application of res judicata, or claim preclusion, de novo. St. Paul Fire & Marine Ins.
Co. v. Compaq Comput. Corp., 457 F.3d 766, 770 (8th Cir. 2006). We apply the


      4
        Like the Supreme Court in International College of Surgeons, “[w]e express
no view on th[ese] matters, but think it the preferable course to allow the [district
court] to address them in the first instance.” 522 U.S. at 174.


                                         -14-
same de novo standard when reviewing preclusion under collateral estoppel. Ginters
v. Frazier, 614 F.3d 822, 825 (8th Cir. 2010).

       This court generally affords the Commissioner’s factfinding the same
preclusive effect as would be afforded by the state courts. Plough v. W. Des Moines
Cmty. Sch. Dist., 70 F.3d 512, 515, 517 (8th Cir. 1995). “Claim preclusion, or res
judicata, ‘bars relitigation of the same claim between parties or their privies where a
final judgment has been rendered upon the merits by a court of competent
jurisdiction.’” Id. at 517 (quoting Smith v. Updegraff, 744 F.2d 1354, 1362 (8th Cir.
1984)). Under Minnesota law, res judicata applies if: “(1) the earlier claim involved
the same set of factual circumstances; (2) the earlier claim involved the same parties
or their privies; (3) there was a final judgment on the merits; [and] (4) the estopped
party had a full and fair opportunity to litigate the matter.” St. Paul Fire & Marine
Ins. Co., 457 F.3d at 770 (quoting Hauschildt v. Beckingham, 686 N.W.2d 829, 840
(Minn. 2004)). When all four elements are satisfied, a judgment bars relitigation of
a claim. Likewise, “[u]nder Minnesota law, collateral estoppel, or issue preclusion,
precludes the relitigation of issues that are identical to issues previously litigated and
that were necessary and essential to the prior judgment.” Minneapolis Cmty. Dev.
Agency v. Buchanan, 268 F.3d 562, 566 (8th Cir. 2001). “Collateral estoppel is
available where: (1) the issues are identical to those in a prior adjudication; (2) there
was a final judgment on the merits; (3) the estopped party was a party or in privity
with a party in the previous action; and (4) the estopped party was given a full and
fair opportunity to be heard on the adjudicated issues.” Id. (quoting Lyon Fin. Servs.,
Inc. v. Waddill, 625 N.W.2d 155, 158-59 (Minn. Ct. App. 2001)).

        Here, the district court determined that the Commissioner’s order barred the
ADA and RA claims because the Commissioner’s order was, in the court’s view, a
final, unappealed decision entitled to preclusive effect. For the reasons discussed in
the previous section, we disagree. The Commissioner’s order had not become



                                          -15-
conclusive on the matter because the district court had supplemental jurisdiction over
the timely appeal of the Commissioner’s decision, even if the court ultimately could
have declined to exercise it pursuant to § 1367(c). Plough, 70 F.3d at 517 & n.11.
Wong properly appealed to a court of competent jurisdiction, and the Commissioner’s
decision thus never became final such that it warranted preclusive effect.5 St. Paul
Fire & Marine Ins. Co., 457 F.3d at 770 (noting that, under Minnesota law, the
judgment must be final to be preclusive).

       The appellees nevertheless contend that our opinion in Alexander v. Pathfinder,
Inc., 91 F.3d 59 (8th Cir. 1996), requires us to uphold the district court’s decision and
find that the Commissioner’s order precluded review of the ADA and RA claims.6
However, the facts of Alexander differ significantly from the present case. Although
Alexander is similar in that a party aggrieved by the decision of the state’s
Department of Human Services turned to a federal district court for relief instead of
appealing the agency’s decision to a state court, the plaintiff in Alexander did not
include in his suit any direct appeal from the agency’s determination. Id. at 61.
Accordingly, the administrative decision had become the final decision of the state
agency. Plough, 70 F.3d at 517 & n.11. The same cannot be said here because Wong
timely appealed the state agency’s decision to a court of competent jurisdiction. In
light of this critical distinction, we conclude that the Alexander decision does not
bind us on the legal question whether the state agency’s decision precludes a federal

      5
       Wong does not allege that he lacked a “full and fair opportunity” to litigate his
ADA and RA claims before the human services judge. We take no position on this
issue.
      6
       The defendants also cite our per curiam decision in Day v. Minnesota, 354 F.
App’x 272, 273 (8th Cir. 2009) (unpublished), affirming, without analysis, a
dismissal based on preclusion. However, we are not bound by this decision, as
“unpublished opinions carry no precedential value in our circuit.” United States v.
Marston, 517 F.3d 996, 1004 n.5 (8th Cir. 2008); 8th Cir. R. 32.1A.


                                          -16-
court from conducting a later, independent review. Because the state agency’s
decision was not final in Wong’s case, we hold that the district court erred by finding
that Wong’s ADA and RA claims were precluded.7



                                          C.

       Finally, we address the § 1983 claims that the court dismissed pursuant to
Rule 12(b)(6). We review this dismissal de novo. Harris, 164 F.3d at 1086. “To
state a claim under section 1983, a plaintiff must allege the violation of a right
secured by the Constitution and laws of the United States . . .” Buckley v. Barlow,
997 F.2d 494, 495 (8th Cir. 1993) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)).
When a plaintiff fails to state a violation of a right secured by the Constitution and
laws of the United States, a § 1983 claim cannot succeed. Clay v. Conlee, 815 F.2d
1164, 1169 (8th Cir. 1987); 42 U.S.C. § 1983. The district court dismissed Wong’s
claims alleging violations of his rights to due process and equal protection, finding
that Wong had not alleged sufficiently any violation of his constitutional rights.

      In his complaint, Wong alleged that the state agencies responsible for
administering the MSA program denied him due process by failing to comply with
the Minnesota laws governing the MSA program. Specifically, he alleged that the
defendants (1) failed to request verification of his eligibility for “shelter needy”
benefits and (2) failed to issue either MSA “shelter needy” benefits to Wong or a
written denial within 60 days of his application. We agree with the district court’s




      7
       The district court did not address the appellees’ alternative arguments for
dismissal of the ADA and RA claims. We likewise take no position on these
arguments but rather remand for consideration by the district court.


                                         -17-
conclusion that these allegations failed to state a due process or equal protection
claim under the Fourteenth Amendment of the Constitution.

       To assert successfully a procedural due process claim, Wong had to plead both
that he was deprived of some life, liberty, or property interest protected by the
Constitution and that he was deprived of that property interest without sufficient
process. See Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001); Johnson
v. City of Minneapolis, 152 F.3d 859, 861 (8th Cir. 1998). Here, even if Wong had
an interest in “shelter needy” benefits sufficient to trigger due process, his complaint
makes clear that he received all the process that was due. The state’s procedures only
needed to satisfy the minimum requirements of the Due Process Clause of the
Constitution. See Griffin-Bey v. Bowersox, 978 F.2d 455, 457 (8th Cir. 1992). The
mere fact that the state had established certain statutory review procedures did not
transform those procedures into substantive interests entitled to federal constitutional
protection. See Marler v. Mo. State Bd. of Optometry, 102 F.3d 1453, 1457 (8th Cir.
1996) (finding no due process violation when the defendant failed to comply with
requirements of a state’s administrative law). Due process, at its heart, requires only
“the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”
Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380
U.S. 545, 552 (1965)). This flexible concept “calls for such procedural protections
as the particular situation demands.” Id. at 334. Wong admitted in his complaint that
he received a hearing before a human services judge when he appealed from the
denial of “shelter needy” benefits. Minnesota law specifically provides him with the
opportunity to contest the Commissioner’s decision before a state court. Minn. Stat.
§ 256.045. And as discussed above, pursuant to International College of Surgeons,
federal courts exercising supplemental jurisdiction also may review the
Commissioner’s order. This scheme comports with the process approved by the
Supreme Court for the denial of other supplemental benefits, such as disability




                                         -18-
benefits. Mathews, 424 U.S. at 342-43. Thus, we affirm the dismissal of Wong’s §
1983 claim alleging a violation of due process.

       Wong also alleged that the defendants violated his right to equal protection by
requiring him to undergo a PCA assessment and by failing to modify the policies and
practices to accommodate Wong as required by Title II of the ADA and by the section
504 of the RA. This claim is predicated on the same allegations underlying Wong’s
ADA and RA claims. As a general rule, we affirm the dismissal of § 1983 equal
protection or due process claims in this circumstance. See, e.g., Alsbrook v. City of
Maumelle, 184 F.3d 999, 1011 (8th Cir. 1999) (en banc). Such dismissal is proper
because “the comprehensive enforcement mechanisms provided under § 504 [of the
RA] and the ADA suggest Congress did not intend violations of those statutes to be
also cognizable under § 1983.” Id. (quoting Davis v. Francis Howell Sch. Dist., 104
F.3d 204, 206 (8th Cir. 1997)); accord Holbrook v. City of Alpharetta, 112 F.3d 1522,
1531 (11th Cir. 1997) (holding that a plaintiff may not maintain a § 1983 action in
lieu of, or in addition to, an ADA cause of action if the only alleged deprivation is of
employee’s rights created by the ADA). Because Wong’s equal protection claim is
predicated on the same allegations as his ADA and RA claims, we conclude that the
district court did not err by dismissing this § 1983 claim. We therefore affirm that
dismissal. See Phipps v. F.D.I.C., 417 F.3d 1006, 1010 (8th Cir. 2005) (noting that
we may affirm a dismissal on any basis supported by the record).

                                          III.

      For the foregoing reasons, we affirm the dismissal of the § 1983 claims; vacate
the dismissal of the ADA, RA, and state-law claims; and remand for further
consideration.




                                         -19-
BEAM, Circuit Judge, concurring in part and dissenting in part.

        I concur in the court's conclusions in part II.C of its opinion, but as to parts II.A
and II.B I respectfully dissent. The court concludes that despite Wong's failure to
comply with Minnesota's procedures for appealing an order of the Commissioner of
DHS, the district court's exercise of supplemental jurisdiction keeps his claim for
review extant. This issue presents two questions: (1) whether the federal district
court may, as a general matter, exercise supplemental jurisdiction over claims
requiring adjudication of state administrative issues and (2) whether such exercise,
in this case, effectively preempts Minnesota's DHS review procedure.8 Under City
of Chicago v. International College of Surgeons, 522 U.S. 156 (1997), the answer to
the first question is clearly yes. However, I part ways with the court as to the second.

       In my view, Wong's right to invoke 28 U.S.C. § 1367(a) federal district court
jurisdiction does not permit him to ignore Minnesota's administrative procedures for
considering and appealing a DHS decision. Neither does it permit Wong to disregard
Minnesota's statute of limitations regarding finality of such a decision. Appletree
Square I, Ltd. P'ship v. W.R. Grace & Co., 29 F.3d 1283, 1284 (8th Cir. 1994).
Minnesota law states that a party aggrieved by an order from the Commissioner may
appeal that order

       by serving a written copy of a notice of appeal upon the commissioner
       and any adverse party of record within 30 days after the date the
       commissioner issued the order, the amended order, or order affirming

       8
       I believe we should not follow the Fifth Circuit's approach in Bradberry v.
Jefferson County, Texas, 732 F.3d 540, 554-55 (5th Cir. 2013), construing § 256.045
subdivision 7 of the Minnesota Statutes as a court venue provision. Such a
conclusion directly contradicts the plain language of the statute, which directs an
aggrieved party to appeal a DHS administrative order "by filing the original notice
and proof of service with the court administrator of the [state] district court."


                                            -20-
      the original order, and by filing the original notice and proof of service
      with the court administrator of the district court.

Minn. Stat. § 256.045, subdiv. 7. The district court correctly held that Wong failed
to comply with the thirty-day statute of limitations, making the Commissioner's
decision final and preclusive. This court erroneously reaches a contrary result.

       While the court concedes that Wong failed to file an "original notice and proof
of service [of his notice of appeal] with the court administrator of the [state] district
court" within the statutory period, it contends that such was not required by
subdivision 7, invoking the grammatical interpretive "rule of the last antecedent."
This was error. Barnhart v. Thomas, 540 U.S. 20 (2003), cited as authority by the
court, notes that the last antecedent rule "can assuredly be overcome by other indicia
of meaning." Id. at 26. Courts refuse to apply the rule when a contrary interpretation
is the more reasonable one. Nobelman v. Am. Sav. Bank, 508 U.S. 324, 330-31
(1993). Here the "series-qualifier canon," Black's Law Dictionary (10th ed. 2014),
should be used because it is illogical and unreasonable not to connect the words "by
serving a written copy of a notice of appeal" and "by filing the original notice [of
appeal]" to the thirty-day filing requirement.

       To contend that the state appellate statute of limitations should be extended ad
infinitum through the nonuse of a clearly placed timeliness modifier is clear error.
Such an approach defies the obvious legislative intent contained in subdivision 7
(indeed, the subdivision is entitled "Judicial Review") and other relevant portions of
§ 256.045's review procedures.

     For instance, subdivision 5 of § 256.045 states that "[a]ny order of the
commissioner . . . shall be conclusive upon the parties unless appeal is taken in the
manner provided by subdivision 7," which manner requires the notice of appeal to be



                                          -21-
directed to the state court administrator. Thus, under the court's approach, the
disputed matter would remain suspended indefinitely, possibly pending further
litigation in the nature of injunction, declaratory judgment, or mandamus bottomed
upon a showing of laches. In my view, the Minnesota Legislature could not have
intended such a result. Wong's failure to appeal within thirty days as required by §
256.045, subdivision 7 made the Commissioner's ruling final and unappealable.
Appletree Square, 29 F.3d at 1284.

       I agree that pursuant to 28 U.S.C. § 1367(a), a federal district court has
supplemental jurisdiction over a state administrative law claim so related to other
federal claims that the state claim forms a part of the same case or controversy under
Article III of the U.S. Constitution. I also agree that International College, 522 U.S.
at 174, provides that such state administrative law claims (at least in a matter removed
to the federal district court pursuant to 28 U.S.C. § 1441(a)) may include
administrative claims that derive from a common nucleus of operative facts as the
asserted federal claims. But, although state law cannot limit federal jurisdiction, a
state law claim filed ab initio under § 1367(a) comes with state law limitations and
proscriptions applicable to the substance and finality of the state law claim. For
instance, as noted earlier, a state statute of limitations comes along with the
supplemental state law claim. Appletree Square, 29 F.3d at 1284.

       The court cites Swan v. Estate of Monette, 400 F.2d 274, 276 (8th Cir. 1968)
(per curiam) (Lay, J., concurring), for the theorem that "a state statute cannot
proscribe or limit federal jurisdiction." Notwithstanding this quotation from a one-
judge concurrence in a circuit court per curiam opinion, I agree that it properly states
the law as a general proposition. However, the court fails to note the next following
paragraph in Swan that states, "[a]nother principle, equally well settled, is that the
courts of the United States . . . are administering the laws of the State of the domicile




                                          -22-
and are bound by the same rules that govern the local tribunals." Id. (quoting Sec.
Trust Co. v. Black River Nat'l Bank, 187 U.S. 211, 227 (1902)).

       In other words, in this case we look to Minnesota law and rules to determine
the essence and finality of the state law claim as it arrives in federal court. Thus,
Wong's right to invoke the jurisdiction of the federal trial court does not permit him
to disregard Minnesota's procedures for establishing the existence of a final DHS
decision. Under subdivision 7, Wong had thirty days to appeal the adverse ruling of
the Commissioner to the Minnesota state district court (and, perhaps, the federal
district court under an expanded rationale of International College). He did not
timely file such an appeal, making the Commissioner's ruling final and unappealable.
As noted by the Supreme Court, "it is sound policy to apply principles of issue
preclusion to the factfinding of [state] administrative bodies acting in a judicial
capacity." University of Tenn. v. Elliott, 478 U.S. 788, 797 (1986).

       I believe this finality circumstance also obligates this court to affirm the district
court's dismissal of Wong's ADA and RA claims. Because Wong's claim for benefits
became final at the state level, the DHS's decision provides the requisite finality for
claim preclusion in these causes of action as well. Therefore, I would affirm the
district court's dismissal of Wong's ADA and RA claims as res judicata.
                          ______________________________




                                           -23-